DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 179-181, 183-185 and 187-189 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,662,127 A (Vaughn) (Previously cited) in view of US 5,320,607 A (Ishibashi) (Previously cited).
With regards to claim 179, Vaughn teaches a device for withdrawing blood from a subject (Figs. 1 and 2 depict the subject blood withdrawal apparatus 20), the device comprising: a support structure for application to the skin of a subject (Fig. 2 depicts a base portion 21 and upper surface 23, the combination of which is a support structure for application to the skin of the subject; also see Col. 5, lines 4-19); one or more needles associated with the support structure (Fig. 2 depicts a skin piercing needle or lancet 40 associated with the base portion 21); a removable module connected to the support structure (Fig. 2 depicts a storage container 29; Col. 10, lines 4-11 depict the storage container 29 as releasably coupled); and a collection chamber for receiving blood from the skin via the one or more needles, wherein the collection chamber is contained within the removable module (Fig. 2 and Col. 4, lines 25-52 depict a space contained within the storage container 29 which receives blood from the skin, wherein the blood is collected in the storage container 29 by operation of the skin piercing needle or lancet 40). 
Although Vaughn teaches that the support structure comprises a vacuum chamber configured to have an internal pressure less than atmospheric pressure once the device is applied to the skin of the subject, wherein the pre-packaged vacuum chamber is separate from the collection chamber (Fig. 2 depicts a suction mechanism 30 which is separate from the space contained within the storage container 29; also see col. 4, lines 44-52), Vaughn fails to explicitly teach that the vacuum chamber is pre-packaged and has an internal pressure less than atmospheric pressure before the device is applied to the skin of the subject. 
	In a related blood suctioning device, Ishibashi teaches a pre-packaged vacuum chamber having an internal pressure less than atmospheric pressure before the device is applied to the skin of the subject (Col. 2, lines 24-33 depicts vacuum chambers being ampules, cassette device, etc. formed in a vacuum state in advance by an air-tight material; Col. 3, lines 47-53 depict the blood being drawn out of the surface of the subject’s skin via suction). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the suction 
With regards to claim 180, the above combination teaches or suggests that the support structure is configured and arranged to draw the skin of the subject into the device (Fig. 2 and Col. 5, lines 31-40 of Vaughn depict the protruberant portion 11 of appendage 10 bulges into the cavity 24 when appendage 10 is held against platform surface 36 of upper surface 23; Col. 3, lines 30-44 of Ishibashi discloses skin rising up when suction is applied to it from the vacuum chamber).
With regards to claim 181, the above combination teaches or suggests that the support structure is configured and arranged to apply a pressure less than atmospheric pressure to the skin of the subject (Fig. 2; Col. 4, lines 47-52; and Col. 5, lines 58-65 of Vaughn depicts passageways 25, 31 of the base portion to communicate a vacuum from the suction mechanism 30 to the opening 24; Col. 3, lines 30-44 of Ishibashi discloses the suction portion (17) entering a vacuum state so that suction is applied to the subject’s skin under the suction portion (17)).
With regards to claim 183, the above combination teaches or suggests an actuator that is configured and arranged to apply vacuum from the pre-packaged vacuum chamber to the skin when the actuator is actuated (Col. 2, lines 50-56 of Ishibashi depicts the vacuum chamber having a switch which actuates vacuum operation).
With regards to claim 184, the above combination teaches or suggests that the actuator comprises a button (Col. 2, lines 50-56 of Ishibashi depicts the switch being pressed, thereby indicating that the switch is a button).
With regards to claim 187, the above combination teaches or suggests that the support structure is configured and arranged to insert the one or more needles into the skin of the subject (Col. 4, lines 25-52 of Vaughn depicts the base portion 21 defining a cavity 22; Col. 5, line 66 to Col. 7, line 52 of Vaughn describes the piercing mechanism 27 within the cavity 22 which is configured to insert the needle 40 into the skin).
With regards to claim 188 the above combination teaches or suggests that the support structure is configured and arranged to withdraw the one or more needles from the skin of the subject after insertion (Col. 4, lines 25-52 of Vaughn depicts the base portion 21 defining a cavity 22; Col. 5, line 66 to Col. 7, line 52 of Vaughn describes the piercing mechanism 27 within the cavity 22 which is configured to withdraw the needle 40 from the skin).
With regards to claim 189, the above combination teaches or suggests that the one or more needles are able to move relative to the support structure (Col. 5, line 66 to Col. 7, line 52 of Vaughn describes the piercing mechanism 27 within the cavity 22 which is configured to move the needle 40 relative to the base).

With regards to an alternate grounds of rejection of claim 179, Vaughn teaches a device for withdrawing blood from a subject (Figs. 1 and 2 depict the subject blood withdrawal apparatus 20), the device comprising: a support structure (Fig. 2 depicts a base portion 21 and upper surface 23, the combination of which is a support structure for application to the skin of the subject; also see Col. 5, lines 4-19); one or more needles associated with the support structure (Fig. 2 depicts a skin piercing needle or lancet 40 associated with the base portion 21); a removable module connected to the support structure (Fig. 2 depicts a storage container 29; Col. 10, lines 4-11 depict the storage container 29 as releasably coupled); and a collection chamber for receiving blood from the skin via the one or more needles, wherein the collection chamber is contained within the removable module (Fig. 2 and Col. 4, lines 25-52 depict a space contained within the storage container 29 which receives blood from the skin, wherein the blood is collected in the storage container 29 by operation of the skin piercing needle or lancet 40). 
Although Vaughn teaches that the support structure comprises a vacuum chamber configured to have an internal pressure less than atmospheric pressure once the device is applied to the skin of the subject, wherein the pre-packaged vacuum chamber is separate from the collection chamber (Fig. 2 depicts a suction mechanism 30 which is separate from the space contained within the storage container 29; also see col. 4, lines 44-52), Vaughn fails to explicitly teach that the vacuum chamber is pre-packaged and has an internal pressure less than atmospheric pressure before the device is applied to the skin of the subject. 
	In a related blood suctioning device, Ishibashi teaches a pre-packaged vacuum chamber having an internal pressure less than atmospheric pressure before the device is applied to the skin of the subject (Figs. 7-8 and Col. 4, line 51 to Col. 5, line 28 of Ishibashi depict a vacuum chamber 11 comprising a vacuum space 55, wherein vacuum space 55 exists prior to actuation as shown in Fig. 7). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the suction mechanism 30 of Vaughn with the vacuum chamber as taught by Ishibashi. Because both of the components are equivalents in providing a vacuum for drawing blood, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
With regards to claim 183, the combination according to the alternate grounds of rejection of claim 179 above teaches or suggests an actuator that is configured and arranged to apply vacuum from the pre-packaged vacuum chamber to the skin when the actuator is actuated (Figs. 7-8 and Col. 4, line 51 to Col. 5, line 28 of Ishibashi depicts a vacuum space having an actuating member to apply a vacuum to the skin).
With regards to claim 185, the combination according to the alternate grounds of rejection of claim 183 above teaches or suggests the actuator comprises a spring (Figs. 7-8 and Col. 4, line 51 to Col. 5, line 28 of Ishibashi depicts the actuating member having a spring 54).

Claim 186 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaughn in view of Ishibashi, as applied to claim 179 above, and further in view of US 2007/0083131 A1 (Escutia) (Previously cited)
With regards to claim 186, Vaughn teaches a skin piercing needle or lancet 40 (Fig. 2). Vaughn fails to explicitly teach that at least some of the needles are microneedles.
. 

Claims 190-192 and 194-198 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaughn in view of Ishibashi and US 3,753,432 A (Guerra) (Previously cited)
With regards to claim 190, Vaughn teaches a method (Col. 3, line 22-31), comprising: applying a device to the skin of a subject (Col. 12, lines 5-12 depicts applying the apparatus 20 to the skin), the device comprising a support structure for application to the skin of a subject (Fig. 2 depicts a base portion 21 and upper surface 23, the combination of which is a support structure for application to the skin of the subject; also see Col. 6, lines 4-19); one or more needles associated with the support structure (Fig. 2 depicts a skin piercing needle or lancet 40 associated with the base portion 21); a removable module connected to the support structure (Fig. 2 depicts a storage container 29; Col. 10, lines 4-11 depict the storage container 29 as releasably coupled); and a collection chamber for receiving blood from the skin via the one or more needles, wherein the collection chamber contained within the removable module (Fig. 2 and Col. 4, lines 25-52 depict a space contained within the storage container 29 which receives blood from the skin, wherein the blood is collected in the storage container 29 by operation of the skin piercing needle or lancet 40); causing the device to insert the one or more needles into the skin of the subject to cause bleeding (Col. 12, lines 5-12 indicates that appendage is then pierced by needle 40), and to receive the blood from the subject into the collection chamber (Col. 12, lines 5-12 indicates that blood is received in storage container 29); removing the removable module from the device (Col. 11, line 59-65 indicates that storage 29 is removed from mounting column); 
Although Vaughn teaches that the support structure comprises a vacuum chamber configured to have an internal pressure less than atmospheric pressure once the device is applied to the skin of the subject, wherein the pre-packaged vacuum chamber is separate from the collection chamber (Fig. 2 depicts a suction mechanism 30 which is separate from the space contained within the storage container 29; also see col. 4, lines 44-52), Vaughn fails to explicitly teach that the vacuum chamber is pre-packaged and has an internal pressure less than atmospheric pressure before the device is applied to the skin of the subject. 
	In a related blood suctioning device, Ishibashi teaches a pre-packaged vacuum chamber having an internal pressure less than atmospheric pressure before the device is applied to the skin of the subject (Col. 2, lines 24-33 depicts vacuum chambers being ampules, cassette device, etc. formed in a vacuum state in advance by an air-tight material; Col. 3, lines 47-53 depict the blood being drawn out of the surface of the subject’s skin via suction). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the suction 
Although Vaughn teaches removing the removable module (Col. 11, line 59-65 indicates that storage 29 is removed from mounting column), Vaughn fails to explicitly teach that the removable module is transported to a secondary site. 
In a related blood sampling device, Guerra teaches that blood samples are conveyed to a laboratory (Col. 1, lines 26-33). It would have been obvious for one of ordinary skill in the art to have modified the method of Vaughn to incorporate transporting the removable module to a secondary site as taught by Guerra. The motivation would have been to allow the blood sample to be analyzed at the laboratory. 

With regards to claim 191, the above combination teaches or suggests that receiving blood from the subject into the collection chamber comprises applying a vacuum to the skin to move the blood into the collection chamber (Col. 12, lines 5-12 of Vaughn indicates that suction member 30 applies a vacuum to move the blood; see Col. 10, lines 50-64 of Vaughn; Col. 3, lines 30-44 of Ishibashi discloses the suction portion (17) entering a vacuum state so that suction is applied to the subject’s skin under the suction portion (17) to draw blood).
With regards to claim 192, the above combination teaches or suggests that a vacuum is applied to the skin from the pre-packaged vacuum (Col. 2, lines 24-33 of Vaughn depicts vacuum chambers being ampules, cassette device, etc. formed in a vacuum state in advance by an air-tight material; Col. 3, lines 47-53 of Vaughn depict the blood being drawn via suction).
With regards to claim 194, the above combination teaches or suggests that the device is able to withdraw the one or more needles from the skin of the subject after insertion (Col. 5, line 66 to Col. 7, line 52 of Vaughn describes the piercing mechanism 27 within the cavity 22 which is configured to withdraw the needle 40 from the skin).
With regards to claim 195 the above combination teaches or suggests actuating an actuator on the device to cause the device to insert the one or more needles (Col. 5, line 66 to Col. 7, line 52 of Vaughn describes the piercing mechanism 27 within the cavity 22 which is configured to insert the needle 40 into the skin).
With regards to claim 196, the above combination teaches or suggests that the actuator comprises a spring (Col. 6, lines 41-58 of Vaughn depicts an advancement spring element 47; Col. 7, lines 16-28 of Vaughn depicts a return spring element 51).
With regards to claim 197, the above combination teaches or suggests that the actuator can only be actuated once (Col. 9, lines 51-37 of Vaughn depicts a retention knob 69 that prevents button mechanism 50 from actuating again).
With regards to claim 198, the above combination teaches or suggests transporting only the removable module to a secondary site (Col. 1, lines 26-33 of Guerra teaches taking the blood sample and its container to a laboratory). 


Claim 193 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaughn in view of Ishibashi in view of Guerra, as applied to claim 190 above, and further in view of Escutia
With regards to claim 193, Vaughn further teaches that a skin piercing needle or lancet 40 (Fig. 2). Vaughn in view of Guerra fails to explicitly teach that at least some of the needles are microneedles.
In a related blood collecting apparatus, Escutia teaches that skin penetration members may be a lancet, hollow needle, or a microneedle (¶ [0056]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the needle or lancet 40 of Vaughn with a microneedle as taught by Escutia.  Because lancets, hollow needles, and microneedles are skin penetrating members, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Response to Arguments
	Objection to the Abstract
	In view of the amendments made to the abstract, the objection to the abstract was withdrawn. 

	Rejections under 35 U.S.C. 112, second paragraph
	In view of the amendments to claim claims, the rejections under 35 U.S.C. 112, second paragraph were withdrawn.

	Prior Art Rejections
	There are new grounds of rejections necessitated by the claim amendments filed 10/29/2020. 
	To the extent that the Applicant’s arguments are applicable to the current prior art rejections, the Examiner makes the following comments. 
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
The applicant asserts:

    PNG
    media_image1.png
    187
    603
    media_image1.png
    Greyscale

This argument is not persuasive. First, Ishibashi discloses, “In accordance with need, further, the blood sucked out to the surface of the subject’s skin is taken into the inside of the vacuum chamber (11) through the holes (100)” in Col. 3, lines 50-53. As such, Ishibashi contemplates that the vacuum chamber does not take the blood if the need does not require such a collection. Such a disclosure does not necessitate that the single chamber is both a collection chamber and a vacuum chamber. Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Vaugh teaches a collection chamber (Fig. 2 and Col. 4, lines 25-52 depict a space contained within the storage container 29 which receives blood from the skin) which is separate from a suction mechanism (Fig. 2 depicts a suction mechanism 30 which is separate from the space contained within the storage container 29; also see col. 4, lines 44-52). Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. vacuum chamber which does not also collect blood) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Applicant further asserts:

    PNG
    media_image2.png
    248
    601
    media_image2.png
    Greyscale

	This argument is not persuasive. The inclusion of the vacuum chamber of Ishibashi in place of the suction mechanism described in Vaughn would not result in the vacuum chamber quickly coming to atmospheric pressure and would not be unusable for assisting in the withdrawal of fluid because the vacuum chamber of Ishibashi is a (Col. 2, lines 24-30 of Ishibashi) and the vacuum of the vacuum chamber is not in fluidic connection with either the atmosphere or skin until the switch (16) is depressed (Figs. 1-3 and Col. 3, lines 30-55 of Ishibashi). As such, it would have been obvious to substitute the vacuum chamber of Ishibashi for the suction mechanism of Vaughn. 
	The remaining claims that depend, directly or indirectly, from the rejections based on the combination of Vaughn and Ishibashi remaining rejected for at least the same reasons. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791